FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARMEN SUAREZ-SMITH,                             No. 11-17509

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00201-GMN-
                                                 PAL
  v.

BAC HOME LOAN SERVICING, LP; et                  MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Carmen Suarez-Smith appeals pro se from the district court’s order

dismissing her complaint with leave to amend in her action arising out of

foreclosure proceedings. We must raise the question of our jurisdiction sua sponte.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
WMX Tech., Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir. 1997) (en banc). We

dismiss for lack of appellate jurisdiction.

      The district court dismissed Suarez-Smith’s complaint with leave to amend

by November 14, 2011. Rather than filing an amended complaint or obtaining a

final order of dismissal from the district court, Suarez-Smith filed a notice of

appeal. We therefore lack jurisdiction. See id. at 1135-37 (a district court’s

dismissal that expressly grants leave to amend is not final, and a further district

court determination must be obtained before such a case becomes appealable).

      DISMISSED.




                                              2                                    11-17509